     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 1 of 10

 1   Sarah Shapero (Bar No. 281748)
     SHAPERO LAW FIRM
 2   One Market, Spear Tower, 36th Floor
     San Francisco, California 94105
 3   Telephone: (415) 293-7995
     Facsimile: (415) 358-4116
 4
     Attorney for Plaintiff,
 5   MICHAEL B. CORTEZ
     ANTOINETTE A. CORTEZ
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
      MICHAEL CORTEZ, an individual; and                     Case No.: 2:18-cv-01896-WBS-EFB
11    ANTOINETTE CORTEZ, an individual;
                                                             PLAINTIFFS’ OPPOSITION TO
12                    Plaintiff,                             DEFENDANT’S MOTION TO DISMISS
                                                             PLAINTIFFS’ COMPLAINT
13            v.

14    SECOND CHANCE HOME LOANS, LLC, a                       Date: November 26, 2018
      business entity; ALLIED SERVICING                      Time: 1:30 pm
15    CORPORATION, a business entity; PNC                    Ctrm.: 5, 14th Floor
      BANK, NATIONAL ASSOCIATION, a
16    business entity; and DOES 1-50, inclusive

17                   Defendant

18
        I.         INTRODUCTION
19
             Plaintiffs brought this action as a result of Defendant PNC’s conduct in regards to a
20
     second loan that was secured by Plaintiffs’ property. In the case at hand, Plaintiffs loan with PNC
21
     should have been (and seemed to have been) modified or forgiven pursuant to the HAMP 2MP
22
     Program, however, despite this fact, after over 5 years they learned that the loan had not been
23
     modified or forgiven as required and that PNC had sold the loan to a third party who initiated
24
     foreclosure proceedings against the property. PNC has continued to insist that the loan had been
25
     forgiven in 2011, however, unbeknownst to Plaintiffs, the loan was instead transferred to another
26
     company who remained completely silent for years (in fact, this company did not inform
27
     Plaintiffs that they purported to own the loan nor did this company ever send Plaintiffs any
28
                                                         1
                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 2 of 10

 1   monthly billing statements). Defendant PNC now attempts to escape liability and requests that

 2   the Court dismiss the causes of action against it on clearly erroneous grounds – all of which

 3   necessarily fail. For these reasons, and the reasons set forth below, Plaintiffs respectfully request

 4   that the Court deny Defendant’s Motion to Dismiss or, in the alternative, grant Plaintiffs leave to

 5   amend.

 6      II.     STATEMENT OF FACTS

 7      Plaintiffs MICHAEL B. CORTEZ and ANTOINETTE A. CORTEZ (“Plaintiffs”), at all

 8   relevant times, have owned the Property located at 901 Innisfree Ct., Vallejo, CA 94591.

 9   (Complaint at ¶ 9). Plaintiffs purchased the Property in October 2003. (Id.) To secure the

10   purchase of the property, Plaintiffs obtained a First Lien loan from National City Mortgage in the

11   amount of $579,750.00 (hereafter “First Lien”). (Id.) Thereafter, in August 2005, Plaintiffs

12   obtained a line of credit from National City Bank in the amount of $190,000.00, also secured by

13   the Property (hereafter “Second Lien”). (Id.)

14      By way of merger, PNC Bank, National Association became the beneficiary of the Note and

15   Deed of Trust for the Second Lien. (Id. at ¶ 11). In December 2013, PNC Bank transferred its

16   interest in the Second Lien to an entity known as USMR Fund 10 LP. (Id.) In January 2014,

17   Defendant Second Chance obtained the beneficial interest in the Second Lien. (Id. at ¶ 12).

18   Notably, however, the Assignments of Deed of Trust transferring the interest in Plaintiffs’ Second

19   Lien were not recorded for years and then were simultaneously recorded in the Official Records

20   of the Solano County Recorder on August 9, 2016 just before Defendants began actively

21   foreclosing on Plaintiffs’ Property. (Id.) The misconduct at hand dates back several years during

22   the time that Plaintiffs’ loan was surreptitiously transferred between owners and servicers.

23      For years, Defendant PNC was the owner and servicer of both the First Lien and Second Lien.

24   (Id. at ¶ 14). In July 2010, Plaintiffs’ First Lien was modified by Defendant PNC Bank under the

25   Home Affordable Modification Program (“HAMP”). (Id. at ¶ 16). The HAMP modification

26   stated that Plaintiffs’ First Lien was permanently modified and provided for a step-rate interest

27   rate charged to Plaintiffs’ loan. (Id.) Plaintiffs executed the HAMP modification with Defendant

28   PNC. (Id.) At this time, Defendant PNC was also a participant in the HAMP Second Lien
                                                        2
                   PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 3 of 10

 1   Modification Program (2MP). (Id. at ¶ 16). Under the 2MP program, which PNC was a

 2   participant in, after Plaintiffs accepted the modification offer on the First Lien, PNC was required

 3   to either (1) offer to modify the Second Lien or (2) extinguish the Second Lien. (Id.) PNC did not

 4   do so, despite Plaintiffs’ repeated inquiries regarding modification of the Second Lien during the

 5   process of the review and modification implementation on the First Lien. (Id. at ¶ 17).

 6   Instead, Plaintiffs were told that they would have to apply for a modification on the Second Lien,

 7   separate and apart from the modification they received on the First Lien. (Id.)

 8      Soon thereafter, however, PNC began sending Plaintiffs correspondence which suggested that

 9   the Second Lien was closing. (Id. at ¶ 19). In fact, Plaintiffs continually contacted PNC through

10   the end of 2011 and into 2012 but were repeatedly advised that the account was closed. (Id. at ¶

11   22). Thereafter, for years, Plaintiffs received no communication on the Second Lien and no

12   monthly billing statements whatsoever. (Id. at ¶ 23). Thus, based on the inactivity on the Second

13   Lien, lack of any contact, and the fact that they were expressly informed that the account had

14   been closed, Plaintiffs believed that this debt had been charged off and closed. (Id. at ¶ 24).

15      In December 2016, however, Plaintiffs unexpectedly received correspondence from an entity

16   known as Special Default Services, Inc. which indicated that it was the trustee of the Second Lien

17   and that the Second Lien had accumulated $36,387.13 in arrearages for supposed missed

18   payments, foreclosure fees, and costs. (Id. at ¶ 25). Prior to this time, Plaintiffs had not received

19   any statements from Defendant Second Chance or Allied which informed them of the amount due

20   each month, where to send the payment, and to whom the debt was owed. (Id. at ¶ 26) Likewise,

21   Plaintiffs had never received notice that the servicing of their loan had been transferred to Allied.

22   (Id.) Plaintiffs were shocked! Plaintiffs had been informed by PNC that the account was closed

23   and received no communication from any loan servicer (written or otherwise) on this loan in

24   years. (Id.)

25      Soon thereafter, on or about March 10, 2017, Defendant Second Chance directed its

26   foreclosure trustee Special Default Services to record a Notice of Default for the Property.

27   Pursuant to the Notice of Default, Defendant Second Chance claimed that the total arrearages

28   owed on the loan was purportedly $38,085.69. (Id. at ¶ 28). On June 16, 2017, Defendant Second
                                                         3
                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 4 of 10

 1   Chance directed its foreclosure trustee Special Default Services to record a Notice of Trustee’s

 2   Sale for the Property, scheduling the foreclosure sale of Plaintiffs’ Property for July 11, 2017. (Id.

 3   at ¶ 29).

 4   III.    ARGUMENT

 5           1.     Legal Standard

 6           The courts have long held a strong policy in favor of determining disputes on the basis of

 7   their merits and not on technicalities of pleading rules. Foman v. Davis, 371 U.S. 178, 182

 8   (1962). As such, dismissal is reserved for such cases where it is clear that a cause of action

 9   cannot be saved by any amendment. Chang v. Chen, 80 F.3d 1293, 1296 (9th Cir.1996). In

10   considering a motion pursuant to Fed. R. Civ. P. 12(b)(6), the Court must accept as true all

11   material allegations in the complaint, as well as all reasonable inferences to be drawn from them.

12   Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be read in the light

13   most favorable to the nonmoving party. Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

14   Cir. 2001). To survive a motion to dismiss, a plaintiff need only plead facts sufficient to “state a

15   claim for relief that is plausible on its fact.” Bell Atlantic Corporation v. Twombly, 550 U.S. 544,

16   570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows

17   the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

18   Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009).

19           A dismissal is only appropriate where the plaintiff fails to state a claim supportable by any

20   cognizable legal theory. Balistreri v. Pacific Police Department, 901 F.2d 696, 699 (9th Cir.

21   1990). A complaint need only contain “a short and plain statement of the claim that will give the

22   defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests. Conley

23   v. Gibson, 355 U.S. 41, 47 (1957) (abrogated on other grounds by Bell Atlantic Corporation v.

24   Twombly, 550 U.S. at 563 (2007)). For these reasons, dismissal without leave to amend is

25   improper unless it is clear that a complaint could not be saved by any amendment. Schneider v.

26   California DOC, 151 F.3d 1194, 1196 (9th Cir. 1998).

27           In the present case, Plaintiffs pleaded sufficient facts to allege the nature and extent of the

28   wrongful conduct committed by Defendant. These factual allegations are thereafter incorporated
                                                         4
                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 5 of 10

 1   by reference into each applicable Cause of Action. Each Cause of Action identifies its particular

 2   elements and the allegations made against Defendants. As such, Plaintiffs have sufficiently

 3   pleaded allegations to place Defendants on notice of the claims against them and the grounds

 4   upon which those claims rest. Because of this, the motion to dismiss should be denied or,

 5   alternatively, Plaintiffs should be granted leave to amend.

 6          2.      Plaintiffs Claims Against PNC are Timely and Were Brought Within the
                    Applicable Statute of Limitations Periods.
 7
            In the present case, Plaintiffs have sufficiently pleaded that they did not discover
 8
     Defendant PNC’S wrongdoing until December 2016, when he received the first correspondence
 9
     from Special Default Services, Inc., indicating that the Second Lien was not in fact forgiven.
10
     (Complaint at ¶ 25). Further, Plaintiffs also pleaded that they could not have reasonably
11
     discovered the misconduct until this date because, from late 2011 (when Plaintiffs were informed
12
     that the loan was closed) until December 2016 (when Plaintiffs learned that the loan was not
13
     closed), they received zero correspondence indicating that the loan had not been closed, as PNC
14
     had stated. Therefore, the statute of limitations on Plaintiffs’ claims did not begin to run until
15
     December 2016, when they actually discovered the existence of these causes of action. (Sanchez
16
     v. South Hoover Hospital, (1976) 18 Cal.3d 93, 97). Defendant moves to dismiss all of Plaintiff’s
17
     causes of action on the grounds that the statute of limitations began to run in 2012, when PNC last
18
     took action on the loan. (MTD at p. 5). For the forgoing reasons, this is untrue.
19
            In California, the delayed discovery rule states that the statute of limitations for a cause of
20
     action does not begin to run until the existence of a cause of action is actually discovered, or
21
     could have been discovered. (Sanchez, 18 Cal.3d at 97). When a plaintiff suspects that a harm
22
     has been committed against them, the plaintiff is required to “conduct a reasonable investigation
23
     after becoming aware of an injury, and are charged with knowledge of the information that would
24
     have been revealed by such an investigation.” (Fox v. Ethicon Endo-Surgery, Inc., (2005) 35 Cal.
25
     4th 797, 808). In late 2011 or early 2012, Defendant PNC informed Plaintiffs that the loan was
26
     forgiven. (Complaint at ¶ 22). Thereafter, Plaintiffs received no correspondence regarding the
27
     loan until December 2016, when they first learned that the loan had not been closed. (Complaint
28
                                                         5
                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 6 of 10

 1   at ¶ 25). Thus, it was not until Plaintiffs received the communication in December 2016 that they

 2   had any knowledge of Defendant PNC’s actions. Therefore, Plaintiffs’ statute of limitations did

 3   not begin to run until the time that they gained the knowledge that Defendant had committed the

 4   causes of action alleged herein. Further, in situations such as this, where reasonable minds could

 5   differ regarding when discovery was made, resolution of when the statute of limitations began to

 6   run is a question of fact, inadmissible for disposition on demurrer. (Jolly v. Eli Lilly &

 7   Co., (1988) 44 Cal.3d 1103, 1112). For these reasons, Defendant’s motion to dismiss on statute

 8   of limitations grounds must be overruled or, in the alternative, Plaintiffs should be granted leave

 9   to amend to add in additional facts regarding the tolling of the statute of limitations.

10          3. Plaintiffs’ Claims Are Not Barred by the Doctrine of Judicial Estoppel.

11          Defendant first argues that Plaintiffs are judicially estopped from asserting these claims

12   because (1) the claim against Defendant is property of the estate and (2) Plaintiffs failed to disclose

13   assets of the estate. (MTD at p. 6-7). For the foregoing reasons, these arguments fail.

14          Defendant first agues that Plaintiffs’ claims against PNC are property of the bankruptcy

15   estate. However, this is untrue because the claims against PNC revested to Plaintiffs when the

16   bankruptcy case was dismissed. First. Plaintiffs filed for Chapter 13 bankruptcy protection on July

17   8, 2017. The Chapter 13 bankruptcy was dismissed court on April 5, 2018. (Plaintiffs’ RJN, Exh.

18   A). Pursuant to 11 USC § 349(b)(3), when the bankruptcy was dismissed, any property that may

19   have belonged to the bankruptcy estate (such as the claims against PNC) reverted back to Plaintiffs

20   and, thus, Plaintiffs have standing to bring this action.

21          Defendant also argues that Plaintiffs did not schedule their claims against PNC in the

22   bankruptcy and, thus, they are judicially estopped from asserting their claims in this action. (MTD

23   at p. 7). As articulated by the Supreme Court, one of the elements that needs to be met when a court

24   decides whether to apply the doctrine of judicial estoppel is “whether the party has succeeded in

25   persuading a court to accept that party's earlier position, so that judicial acceptance of an

26   inconsistent position in a later proceeding would create ‘the perception that either the first or the

27   second court was misled.’” New Hampshire v. Maine, 532 U.S. 742, 750 (2001). In the present

28   case, Plaintiffs’ bankruptcy plan was never confirmed and Plaintiffs did not receive a discharge in
                                                         6
                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 7 of 10

 1   the bankruptcy. Thus, the law is clear that judicial estoppel does not apply because Plaintiffs did

 2   not persuade the bankruptcy court to accept Plaintiffs’ position in the bankruptcy. (Chancellor v.

 3   OneWest Bank, 2012 WL 1868750 (N.D. Cal. May 22, 2012) (borrower’s wrongful foreclosure

 4   and RESPA claims not barred by judicial estoppel where chapter 13 plans not confirmed); In re

 5   Oparaji, 698 F.3d 231, 238 (5th Cir. 2012) (refusing to apply judicial estoppel to creditor because

 6   confirmation of plan did not represent judicial acceptance of a position in a chapter 13 case

 7   dismissed without discharge). Furthermore, any failure to schedule the claims against PNC was

 8   the result of Plaintiffs’ mistake and inadvertence, thus, if the Court determines that Plaintiffs were

 9   required to schedule these claims, Plaintiffs respectfully requests that the Court allow Plaintiffs

10   time to reopen the bankruptcy in order to amend their schedules to include this claim, as the Court

11   in Ah Quin v. Cnty. of Kauai Dep’t of Transp., 733 F.3d 267, 271 (9th Cir. 2013) found was

12   appropriate to remedy any judicial estoppel issues.

13          4. Plaintiffs Have Sufficiently Pleaded a Cause of Action for Negligence.

14          Plaintiff alleges that Defendant PNC acted negligently when it failed to either extinguish

15   or modify Plaintiff’s loan as required by HAMP. (Complaint at ¶ 65). Defendant moves to

16   dismiss Plaintiff’s cause of action based on two erroneous arguments. First, Defendant argues

17   that it did not owe Plaintiff a duty of care. MTD at p. 8. Also, Defendant argues that Plaintiff has

18   not pleaded causation or damages. MTD at p.9. As set forth below, all of these arguments fail.

19   However, should the Court deem any of Plaintiff’s allegations insufficient, he should be granted

20   leave to amend.

21          Defendant first argues that it did not owe Plaintiff a duty of care. However, this is untrue.

22   Recently, California courts have determined that a duty of care arises when processing a

23   borrower’s application for a loan modification. (Alvarez v. BAC Home Loans Servicing, 228

24   Cal.App.4th 941)( “defendants owed them a duty to exercise reasonable care in the review of

25   their loan modification applications once they had agreed to consider them”);(Garcia v. Ocwen

26   Loan Servicing, LLC, (2010) 2010 US Dist. LEXIS 45375 (servicer breached the duty of care

27   when it negligently transferred borrowers loan modification application to wrong department).

28
                                                        7
                   PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 8 of 10

 1          The Northern District of California has routinely found that a duty of care exists in

 2   processing a borrower’s loan modification application. Powell v. Wells Fargo Home Mortg. (N.D.

 3   Cal. April 29, 2016) 2016 US Dist. LEXIS 57537; Aquino v. US Bank, N.A., (N.D. Cal. April

 4   26, 2016) 2016 US Dist. LEXIS 76088. In MacDonald v. Wells Fargo Bank, N.A., the Honorable

 5   Haywood S. Gilliam found the following:
          Alvarez marked a sea change in jurisprudence on this issue. Federal district courts
 6        applying California law after Alvarez overwhelmingly hold that the California
 7        Supreme Court would recognize a duty of care during the loan modification
          review process. See Johnson v. PNC Mortgage, 80 F. Supp. 3d 980, 2015 U.S.
 8        Dist. LEXIS 17485, 2015 WL 662261, at * 4 (N.D. Cal. Feb. 12, 2015) ("Once
          PNC offered the Johnsons an opportunity to modify their loan, it owed them a
 9        duty to handle their application with ordinary care."); Hild v. Bank of America,
          N.A., 2015 U.S. Dist. LEXIS 13419, 2015 WL 401316, at * 6 (C.D. Cal. Jan. 29,
10        2015); Medrano v. Caliber Homes Loans, Inc., 2014 U.S. Dist. LEXIS 177576,
11        2014 WL 72369256, at *11 (C.D. Cal. Dec. 19, 2014) ("Recently, however, the
          tide has turned. The California courts of appeal now recognize that lenders cannot
12        offer modifications, generally, and then claim they have no duty to avoid
          processing the applications for those modifications in a slipshod
13        manner."); Gilmore v. Wells Fargo Bank N.A., 75 F. Supp. 3d 1255, 2014 U.S.
          Dist. LEXIS 173738, 2014 WL 7183796, at *9 (N.D. Cal. Dec. 16, 2014); Cortez
14        v. CitiMortgage, Inc., 2014 U.S. Dist. LEXIS 176180, 2014 WL 7150050, at *8
15        (C.D. Cal. Dec. 11, 2015) (same); Banks v. JPMorgan Chase Bank, N.A., 2014
          U.S. Dist. LEXIS 164565, 2014 WL 6476139, at *12 (C.D. Cal. Nov. 19,
16        2014); Shapiro v. Sage Point Lender Services, 2014 U.S. Dist. LEXIS 154790,
          2014 WL 5419721, at *9-10 (C.D. Cal. Oct. 24, 2014); Segura v. Wells Fargo
17        Bank, N.A., 2014 U.S. Dist. LEXIS 143038, 2014 WL 4798890, at *14 (C.D. Cal.
          Sept. 26, 2014); Penermon v. Wells Fargo Home Mortgage, 2014 U.S. Dist.
18
          LEXIS 121207, 2014 WL 4273268 (N.D. Cal. Aug. 28, 2014) (plaintiff was not
19        entitled to modification, but "once [defendant] provided Plaintiff with the loan
          modification application and asked her to submit supporting documentation, it
20        owed her a duty to process the completed application once it was submitted").
21   MacDonald v. Wells Fargo Bank, N.A., (ND Cal., April 24, 2015) 2015 US Dist LEXIS 54142 at

22   *13-14. The Court ultimately found that “Alvarez [is] more likely to be adopted by the California

23   Supreme Court. Having agreed to consider Plaintiffs for a loan modification, Wells Fargo was

24   required to process that application with ordinary care.” Id. at * 14. Based on the foregoing,

25   Plaintiffs have established that when Defendant agreed to consider their application for a loan

26   modification, it was required to process that application with ordinary care including the

27   modification or extinguishment of the loan as required by the HAMP guidelines. Therefore,

28   Defendant’s argument fails.

                                                        8
                   PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 9 of 10

 1           Defendant also argues that Plaintiffs have not pleaded damages that were caused by its

 2   negligence. MTD at p. 9. This is wholly untrue. Plaintiffs have specifically pleaded that, as a

 3   result of Defendant’s negligence, they remain liable on a loan that should not exist and liable for

 4   arrears that accumulated on that loan. Complaint at ¶ 74. Furthermore, Plaintiffs have pleaded

 5   that suffered severe emotional distress as a result of Defendant’s negligence. Id. For these

 6   reasons, Plaintiff is entitled to recovery of emotional distress damages and, therefore, Defendant’s

 7   argument fails.
           5. Plaintiffs Have Sufficiently Pleaded a Cause of Action for Unfair Business
 8             Practices.
 9           California's Unfair Competition Law ("UCL") prohibits "any unlawful, unfair or fraudulent
10   business act or practice and unfair, deceptive, untrue or misleading advertising." (Cal. Bus. & Prof.
11   Code § 17200.) An act violates the UCL if it is "unlawful," "unfair" or "fraudulent." (Rubio v.
12   Capital One Bank, (9th Cir. 2010) 613 F.3d 1195, 1203.) The statute “has a broad scope that allows
13   for ‘violations of other laws to be treated as unfair competition that is independently actionable’
14   while also ‘sweep[ing] within its scope acts and practices that specifically prescribed by any other
15   law.’” (Hauk v. JP Morgan Chase Bank USA, (9th Cir. 2009) 552 F.3d 1114, 1122 (quoting Kasky
16   v. Nike, Inc., (2002) 27 Cal. 4th 939, 949).) Pursuant to this section, there are three varieties of
17   unfair competition-- acts or practices which are unlawful, or unfair, or fraudulent. (Berryman v.
18   Merit Prop. Mgmt., Inc., (Cal. Ct. App. 2007) 152 Cal. App. 4th 1544, 1554.) “Because section
19   17200 is written in the disjunctive, a business act or practice need only meet one of the three criteria-
20   unlawful, unfair or fraudulent- to be considered unfair competition under the UCL.” (Buller v.
21   Sutter Health (2008)160 Cal.App.4th 981, 986.) A plaintiff can plead a UCL violation under the
22   "unlawfulness" prong by pleading that a business practice violated a predicate federal, state, or
23   local law. (See Cel–Tech Commc'ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180
24   (citing State Farm Fire & Cas. Co. v. Superior Court, (Cal. Ct. App. 1996)1103 45 Cal. App. 4th
25   1093).) To assert a UCL claim, a plaintiff must have "'suffered injury in fact and . . . lost money
26   or property as a result of the unfair competition.'" (Rubio, 613 F.3d at 1203-04 (quoting Cal. Bus.
27   & Prof. Code § 17204 (alteration in original).)
28           To state a claim under the UCL's unfairness prong, a plaintiff must show either (1) "a
                                                         9
                    PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
     Case 2:18-cv-01896-WBS-EFB Document 42 Filed 11/13/18 Page 10 of 10

 1    practice that undermines a legislatively declared policy or threatens competition," or (2) "a practice

 2    that has an impact on its alleged victim that outweighs the reasons, justifications, and motives of

 3    the alleged wrongdoer." (Busalacchi v. Ariz. Pub. Serv. Co., (S.D. Cal. July 27, 2012) 2012 U.S.

 4    Dist. LEXIS 105227, 2012 WL 3069948, at *5 (citing Lozano v. AT&T Wireless Servs., Inc., (9th

 5    Cir. 2007) 504 F.3d 718, 736). "Unfair behavior is that which is 'immoral, unethical, oppressive,

 6    unscrupulous or substantially injurious to consumers.'" Id. (quoting Bardin v. Daimlerchrysler

 7    Corp., (2006) 136 Cal. App. 4th 1255, 1260). The fraudulent prong of the UCL is "governed by

 8    the reasonable consumer test: a plaintiff may demonstrate a violation by show[ing] that [reasonable]

 9    members of the public are likely to be deceived." (Rubio, 613 F.3d at 1204.) Defendant moves to

10    dismiss this claim on the ground that Plaintiffs failed to plead a violation under the unlawful and

11    unfair prongs because, it claims, Plaintiffs failed to adequately allege an underlying claim. (MTD

12    at p. 10). This argument fails because Plaintiff has alleged sufficient facts under both the unfair and

13    unlawful prongs by pleading a viable underlying claim for negligence. In addition, Plaintiffs have

14    plainly alleged an unfair or fraudulent practice by Defendant intended to circumvent the mandates

15    of HAMP. In addition, contrary to Defendant’s assertion, Plaintiffs have alleged damages. (See

16    Complaint generally.) However, should the court deem these allegations insufficient, Plaintiffs

17    respectfully request leave to amend.

18    IV.    CONCLUSION

19           For the reasons set forth herein, Plaintiffs respectfully requests that the Court deny

20    Defendant PNC’S Motion to Dismiss in its entirety. However, should the Court deem any of

21    Plaintiffs’ insufficient, Plaintiffs respectfully request leave to amend.

22    DATED: November 13, 2018                       Respectfully submitted,
23
                                                     SHAPERO LAW FIRM
24
25
                                                     /s/ Sarah Shapero
26                                                   Sarah Shapero, Esq.
                                                     Attorney for Plaintiffs
27                                                   MICHAEL B. CORTEZ
                                                     ANTOINETTE A. CORTEZ
28
                                                         10
                     PLAINTIFFS’ OPPOSITION TO DEFENDANT’S MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
